                                                                          3/22/2019




                 IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION



BILLIE R. REDDING,                                 CV-12-98-H-CCL

            Plaintiff,                       ORDER ON MOTION FOR
      V.
                                            RELEASE OF DOCUMENTS
PROSIGHT SPECIAL TY
MANAGEMENT COMPANY, INC.
aka MUTUAL MARINE OFFICE,
INC., PROSIGHT SPECIAL TY
INSURANCE GROUP, INC. aka
NYMAGIC, INC., and NEW YORK
MARINE AND GENERAL
INSURANCE COMPANY,

            Defendants.




      Upon unopposed motion of Brian Miller, and good cause appearing,

      IT IS HEREBY ORDERED THAT Mr. Miller may produce the following

documents to the Office of Disciplinary Counsel in the case of In Re Brian Miller,

Supreme Court Case PR 18-0139, ODC File No. 16-075:



                                        1
      1. Plaintiffs' Brief in Support of Motion to Disqualify and Depose

Defendant's Counsel Mark C. Goodman, with Exhibits A-F, Doc. 187, 187-1

through 187-7.

      2. Defendant's Motion to Compel Additional Discovery and for Contempt,

Doc.213;

      3. Defendant's Brief in Support of Motion to Compel Additional Discovery

and/or Contempt, with exhibits, Doc. 214,218, 218-1 through 218-13.

      IT IS FURTHER ORDERED THAT upon completion of In Re Brian Miller,

Supreme Court Case PR 18-0139, ODC File No. 16-075, the documents shall be

returned to Mr. Miller.   ~

      DATED thisg2        'day of March, 2019 .
                                                  .   ()




                                          2
